VAN HOOMISSEN, J.,
dissenting.
The record in this case satisfies me that wife may have an obligation to pay some child support to husband. See Sellers and Sellers, 39 Or App 647, 593 P2d 1191 (1979); Westby and Westby, 30 Or App 431, 567 P2d 145 (1977); Waymire and Waymire, 17 Or App 562, 522 P2d 1394 (1974); D’Ambrosio v. D'Ambrosio, 15 Or App 435, 515 P2d 1353 (1973).
The majority correctly notes that “neither party presented evidence directly on [the support] issue.” Nor does the record contain evidence of the support needs of the children. Smith v. Smith, 290 Or 675, 626 P2d 342 (1981). Absent such evidence, we cannot accurately determine whether the needs of the children and the resources of the parties dictate that the support obligation continue.1
Under the circumstances, I would remand this case to the trial court for further proceedings. Smith v. Smith, supra. Once the needs of the children have been determined, the support obligations of the parents may be fixed, *794based upon their ability to pay and other equitable considerations.

 Husband, a truck driver, had been unemployed for approximately three and one-half months prior to trial, but was scheduled to start work soon. He had earned approximately $1,000 to $1,500 monthly take-home pay in his last job. The woman with whom he was living had two children and she paid part of the “overhead expense.” She had take-home pay of approximately $600 monthly. The record is silent on whether she received child support from the father of her children. Wife is employed part-time as a clerk-typist. She could work longer hours but chooses not to do so because she does not “like leaving [her child] for long periods of time.” She had take-home pay of $142 weekly and had recently received a pay raise. The man with whom she was living was a postal inspector. He apparently had no dependents. She did not know his income. She testified he “pays all the expenses.” Under the provisions of the decree husband is required to pay wife $250 monthly in partial satisfaction of her judgment lien on the family home which was awarded to him.